                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     USA,                                               Case No. 96-cr-00276-SI-1
                                   6                    Plaintiff,
                                                                                            ORDER DENYING MOTION TO
                                   7              v.                                        APPOINT COUNSEL
                                   8     DALTON,                                            Re: Dkt. No. 713
                                   9                    Defendant.

                                  10

                                  11           Defendant John Dalton filed this pro se motion requesting that the Court appoint counsel

                                  12   to investigate an alleged due process violation. Mot. Dkt. No 713.
Northern District of California
 United States District Court




                                  13           A district court may appoint counsel to represent a defendant in certain situations where the

                                  14   person is “financially unable to obtain representation” and the interests of justice so require. 18

                                  15   U.S.C. § 3006A(a)(2)(B). The decision to appoint counsel is within the discretion of the district

                                  16   court. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); see also id. (“Indigent state

                                  17   prisoners applying for habeas corpus relief are not entitled to appointment of counsel unless the

                                  18   circumstances of a particular case indicate that appointed counsel is necessary to prevent due process

                                  19   violations.”).

                                  20           The Court has reviewed Mr. Dalton’s request and finds that the appointment of counsel is

                                  21   not warranted in this instance. Nothing in defendant’s papers identifies a potential due process

                                  22   violation that could justify the appointment of counsel. Defendant’s motion for appointment of

                                  23   counsel is DENIED.

                                  24

                                  25           IT IS SO ORDERED.

                                  26   Dated: July 17, 2019

                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
